Citation Nr: 0503785	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  95-04 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain and 
degenerative joint disease of the lumbar spine with 
radiculopathy, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in New 
Orleans, Louisiana.  The veteran appealed, and in November 
2003, the Board remanded the claim for additional 
development.  

In its remand, dated in November 2003, the Board noted that 
in May 2000 the veteran's representative raised the issues of 
entitlement to service connection for sarcoidosis, and 
whether there is new and material evidence of entitlement to 
service connection for non- Hodgkin's lymphoma (the Board 
further noted that in May 1999, the RO had denied reopening 
of a claim for service connection for sarcoidosis, and that 
in May 1997, the Board had denied entitlement to service 
connection for non-Hodgkin's lymphoma).  In its remand, the 
Board referred both issues to the RO for appropriate action.  
As it appears that the RO has not yet addressed these issues, 
they are again referred to the RO for appropriate action.  

The issues of entitlement to an effective date earlier than 
December 5, 1996, for service connection for post-traumatic 
stress disorder (PTSD), entitlement to an effective date 
earlier than February 26, 1998, for a 70 percent schedular 
disability rating for PTSD, entitlement to an effective date 
earlier than February 26, 1998, for a total disability rating 
due to individual unemployability (TDIU), entitlement to an 
effective date earlier than February 26, 1998, for dependents 
educational assistance benefits under 38 U.S.C. Chapter 35 
(Chapter 35 benefits), and entitlement to a higher initial 
evaluation for PTSD are the subject of a separate REMAND.


FINDINGS OF FACT

1.  Prior to December 9, 1994, the veteran's low back 
disability is productive of complaints of pain, with no 
objective evidence of pain on motion; his low back disability 
is not shown to be productive of unfavorable ankylosis, or 
pronounced IDS.  

2.  As of December 9, 1994, the veteran's low back disability 
is productive of complaints of pain, but not a fracture of 
the vertebra, a complete bony fixation of the spine, or 
unfavorable ankylosis of the entire spine; it is not 
productive of marked interference with his employment and has 
not required frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  Prior to December 9, 1994, the criteria for a rating in 
excess of 40 percent for service-connected lumbosacral strain 
and degenerative joint disease of the lumbar spine with 
radiculopathy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5293 (1994).

2.  As of December 9, 1994, the criteria for a disability 
rating in excess of 60 percent for service-connected 
lumbosacral strain and degenerative joint disease of the 
lumbar spine with radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.40. 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5285, 5286, 5293 (as in effect prior to September 
26, 2003); DC 5243 (as in effect September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's April 1995 decision that the evidence 
did not show that the criteria for an increased rating for 
his low back condition had been met.  In addition, in a 
letter, dated in July 2004, the RO notified the appellant 
that it would obtain all identified, relevant information.  
The Board concludes that the discussions in the July 2004 
letter, and the RO's decision, adequately informed the 
appellant of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the July 2004 letter, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board 's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the July 2004 letter, the appellant was 
requested to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142's) for all 
evidence that he desired VA to attempt to obtain.  He was 
further notified that he could submit this evidence on his 
own.  Additional evidence was subsequently associated with 
the claims files.  

The contents of the July 2004 letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include the "fourth element."  See Pelegrini II, at 120 
and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.

The Board also notes that the July 2004 letter was sent to 
the appellant after the RO's April 1995 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on  the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the July 2004 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board further points out that, as 
previously stated, the RO notified the appellant that it 
would obtain all identified, relevant information.  In 
addition, after the July 2004 letter was sent, the case was 
readjudicated in November 2004.  In summary, the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  All 
available, identified and relevant evidence has been 
obtained.  He has been afforded a VA examination.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Increased Rating

The veteran argues that he is entitled to an increased rating 
for lumbosacral strain and degenerative joint disease of the 
lumbar spine with radiculopathy.  

The Board initially notes that this disability is currently 
evaluated as 60 percent disabling, with an effective date of 
December 9, 1994 for the 60 percent rating.  In addition, 
TDIU has been granted with an effective date of February 26, 
1998.  However, contrary to statements made in the RO's 
November 2004 rating decision, the RO's grant of a 60 percent 
rating cannot be considered to have been a full grant of the 
benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993).  Specifically, the possibility exists that the 
veteran could be assigned a rating in excess of 40 percent 
prior to December 9, 1994, see 38 C.F.R. § 3.400(o)(2), an 
extraschedular rating prior to February 26, 1998 (i.e., the 
effective date of the grant for TDIU), see 38 C.F.R. 
§ 3.321(b)(1), and that he could be assigned a 100 percent 
rating as of September 26, 2003.  See 38 C.F.R. § 4.71a, DC 
5243 (as in effect September 26, 2003) (providing that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes," whichever results in a higher rating; the 
"General Rating Formula for Diseases and Injuries of the 
Spine" provides for a rating as high as 100 percent).  See 
also 38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997);VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).  Therefore, the issue of entitlement to an 
increased rating for lumbosacral strain and degenerative 
joint disease of the lumbar spine with radiculopathy, 
currently evaluated as 60 percent disabling, remains on 
appeal.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

As for the history of the veteran's low back disorder, see 
38 C.F.R. § 4.1 (2004), the veteran's service medical records 
include his separation examination report, which shows that 
he was noted to have low back pain, with no physical 
abnormalities.  He was diagnosed with low back strain in a 
September 1968 VA examination report.  

In April 1969, the RO granted service connection for low back 
strain.  The description of this disability was subsequently 
recharacterized to include degenerative joint and disc 
disease with radiculopathy.  On December 9, 1994, the veteran 
filed his claim for an increased rating for his low back 
disorder, which was evaluated as 20 percent disabling at the 
time.  In April 1995, the RO denied the claim.  The veteran 
appealed.  The RO subsequently increased the veteran's rating 
for his low back disability to 40 percent.  In November 2004, 
the RO increased the veteran's rating for his low back 
disability to 60 percent.  The RO assigned an effective date 
for the 60 percent rating commensurate with the date of the 
veteran's claim, i.e., December 9, 1994.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Given the foregoing, the issue may be analyzed as: 1) whether 
a rating in excess of 40 percent is warranted prior to 
December 9, 1994; 2) whether a rating in excess of 60 percent 
is warranted as of December 9, 1994; and 3) whether a rating 
of 100 percent is warranted as of September 26, 2003.  See 
38 C.F.R. § 4.71a, DC 5243 (as in effect September 26, 2003).  

1.  Prior to December 9, 1994

The veteran may be awarded a rating in excess of 40 percent 
with an effective date as early as December 9, 1993 (i.e., 
one year prior to the date of his claim) if the criteria for 
a higher rating are met.  38 C.F.R. § 3.400(o)(2) (2004).  

For the time period in issue, the RO has evaluated the 
veteran's low back disability as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (1994), a 40 percent 
rating is warranted for intervertebral disc syndrome (IDS), 
severe; recurring attacks, with intermittent relief.  A 60 
percent disability evaluation is warranted for IDS; 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

A VA outpatient treatment report, dated in October 1994, 
shows that the veteran complained of low back pain.  On 
examination, there was an otherwise unspecified decreased 
range of motion and spasms, but no change in DTR's (deep 
tendon reflexes) and no paresthesias.  

A January 1995 VA spine examination report shows that the 
veteran complained of low back pain that radiated to his 
lower extremity, and that his pain was aggravated by any 
physical activity.  Physical examination was negative for 
postural, fixed and muscular deformities.  The low back had 
flexion to 64 degrees, extension to 20 degrees, right lateral 
lumbar flexion to 22 degrees, left lateral lumbar flexion to 
26 degrees, and lumbar rotation was to 10 degrees.  There was 
no objective evidence of pain on motion.  Pain radiation to 
the lower extremity was noted by history.  The impressions 
were chronic lumbar strain and osteoarthritis of the lumbar 
spine.  An accompanying X-ray report for the lumbar spine 
contains impressions of sacralization of L5, and mild 
degenerative changes.  An accompanying CT (computerized 
tomography) report for the lumbar spine contains an 
impression of arthritic changes between L5 and S1.  

In this case, although there is some evidence of neurological 
involvement, as contemplated under the criteria for a 60 
percent evaluation under DC 5293, the Board finds that 
overall, the evidence does not show that the veteran's 
disability meets the criteria for a 60 percent rating under 
DC 5293.  The veteran was noted to have back spasm and to 
complain of pain radiation to his lower extremities.  He 
received one outpatient treatment for his low back symptoms 
during the time period in issue, and there is nothing in the 
VA examination report to show pronounced IDS.  In summary, 
the neurological, sensory and deep tendon reflex findings 
simply do not show pronounced IDS.  Based on the foregoing, 
the Board finds that the evidence does not show pronounced 
IDS sufficient to warrant a 60 percent rating under DC 5293.

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  However, while the evidence shows a 
limitation of motion in the lumbar spine, as well as 
radiculopathy and chronic pain, the evidence does not 
otherwise show functional loss due to pain to warrant a 
rating in excess of 40 percent.  In particular, the Board 
notes the lack of evidence of such findings as neurological 
impairment, loss of strength and muscle atrophy.  The January 
1995 VA examination report specifically noted that there was 
no objective evidence of pain on motion.  The Board therefore 
concludes that the evidence does not show that there is 
functional loss due to pain to warrant a rating in excess of 
40 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 
Therefore, the Board concludes that an evaluation in excess 
of 40 percent is not warranted for the veteran's low back 
disability.

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991). However, the veteran is currently receiving the 
maximum rating allowed under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292 and 5295.  In order to warrant an evaluation 
in excess of 40 percent under Diagnostic Codes 5286 or 5289, 
the veteran would have to demonstrate that his spine was 
ankylosed (complete bony fixation) at an unfavorable angle.  
However, there is no evidence of ankylosis of the lumbar 
spine.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's lumbosacral 
strain and degenerative joint disease of the lumbar spine 
with radiculopathy, warrants no higher than a 40 percent 
rating.  

2.  As of December 9, 1994

The veteran has been assigned a 60 percent rating under DC 
5293 as of December 9, 1994.  The 60 percent rating is the 
maximum rating allowed under DC 5293.  In addition, the RO 
has granted TDIU with an effective date of February 26, 1998.  
Therefore, the possibility exits that the veteran could be 
afforded a rating in excess of 60 percent on an 
extraschedular basis for the period from December 9, 1994 to 
February 25, 1998.  See 38 C.F.R. § 3.321(b)(1).  The 
veteran's representative has argued that an extraschedular 
rating is warranted.  See Informal Hearing Presentation, 
dated in December 2004.  

In exceptional cases where schedular evaluations are found to 
be inadequate, "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
considered.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The relevant medical evidence for this time period includes 
VA outpatient treatment and examination reports.  Overall, 
this evidence shows occasional treatment for low back pain 
and right leg pain, with diagnoses of severe spasms in 
December 1995.  An August 1996 VA examination report notes 
that there was no neurological involvement and no evidence of 
pain on motion.  The diagnosis was "chronic lumbar 
osteoarthritis, moderate."  A June 1997 VA spine examination 
report states, "The patient claims that he had been 
medically retired from the post office due to pulmonary 
sarcoidosis but not due to his joint condition."  On 
examination, the musculature of the back was normal.  There 
was evidence of severe pain on extremes of motion.  The 
relevant diagnosis was degenerative joint disease and disk 
prolapse of lumbosacral spine.  A VA spine examination 
report, dated February 24, 1998, shows that the veteran 
asserted that he had not worked at his job as a carpenter for 
the last four years due to back pain.  He gave complaints of 
low back pain and an inability to perform sexually due to 
this pain.  On examination, the musculature of the back was 
normal and there were no neurological abnormalities.  There 
was no spasm or weakness.  There was evidence of moderate 
pain on motion.  The diagnoses were degenerative joint 
disease, lumbosacral spine, and sacralization of the L5 
vertebra.  

In this case, the Board finds that the veteran's disability 
picture is not so exceptional or unusual as to render 
impractical the application of regular schedular standards.  
The record does not show that during the period under 
consideration the veteran has required frequent periods of 
hospitalization for his low back symptoms, or that such 
disability markedly interferes with employment.  Nor is it 
otherwise shown that his disability picture is exceptional or 
unusual.  In other words, the evidence does not show that, 
even when considering his limitations and exacerbations, that 
some factor exists which takes his disability outside the 
realm of the usual so as to render impracticable his 
schedular rating.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992);  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Therefore, the Board 
concludes that referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension service for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  

3.  As of September 26, 2003

The Board notes that the provisions of DC 5293 (which 
pertained to intervertebral disc syndrome) were changed 
effective from September 23, 2002.  Despite these changes, 
the 60 percent rating remained the maximum rating provided 
for under DC 5293.  The rating schedule for the spine was 
changed, effective September 26, 2003, at which time DC 5293 
was changed to DC 5243.  These new criteria may not be 
applied to the veteran's claim prior to the effective date of 
the new regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997);VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5243 (intervertebral disc syndrome) is rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides that a 100 
percent evaluation is warranted for unfavorable ankylosis of 
the entire spine.  In addition, the regulation provides that 
intervertebral disc syndrome may be rated under either the 
General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  However, 
the maximum rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is 60 percent.  Finally, the new regulation also provides 
that associated objective neurologic abnormalities may be 
evaluated separately under an appropriate diagnostic code.  
See Note 1.  

The only relevant evidence during the time period in issue 
are July 2004 VA spine, and muscle, examination reports.  
These reports show that the veteran complained of low back 
pain that radiated to his legs and feet.  On examination, the 
lumbar spine was shown not to be ankylosed.  The lower 
extremities revealed no muscle injury, and there was no 
associated foot drop or clonus.  Muscles were intact and 
could move the joints well.  The diagnosis was degenerative 
disc disease, lumbosacral spine with left leg radiculitis.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 60 percent have been met as of 
September 23, 2003.  Specifically, there is no evidence of 
unfavorable ankylosis of the entire spine.  In addition, the 
veteran is shown to have left leg radiculitis.  However, the 
July 2004 VA examination reports noted that although there 
was some evidence of lower extremity weakness and fatigue, 
the muscles were not injured or involved, other than 
secondary to nerve root irritation from the discogenic 
problem.  The evidence therefore simply does not support the 
existence of a separately ratable neurological entity.  
Therefore, a separately assigned neurological rating is not 
warranted.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's lumbosacral 
strain and degenerative joint disease of the lumbar spine 
with radiculopathy, warrants no higher than a 60 percent 
rating.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, to the 
extent that the impairment resulting from the veteran's low 
back disorder warrants no higher than a 40 percent rating 
prior to December 9, 1994, and no more than a 60 percent 
rating as of December 9, 1994.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for lumbosacral strain and 
degenerative joint disease of the lumbar spine with 
radiculopathy is denied.


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


